United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3831
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Michael S. Sacca

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                            Submitted: August 7, 2013
                              Filed: August 8, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Michael S. Sacca appeals the 63-month sentence the district court1 imposed
after he pled guilty to possessing pseudoephedrine with the intent, and having

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
reasonable cause to believe it would be used, to manufacture methamphetamine, in
violation of 21 U.S.C. § 841(c)(1). Sacca’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the government failed to meet its
burden of proof regarding the drug quantity involved in the offense.

       The district court did not clearly err in its drug-quantity determination, as it
relied on testimony and a government exhibit to find that Sacca purchased 58 grams
of pseudoephedrine (contained in over-the-counter medications) for the purpose of
methamphetamine manufacturing. See United States v. Morales, 445 F.3d 1081, 1085
(8th Cir. 2006) (standard of review; sentencing court may find facts by a
preponderance of the evidence). Further, the sentence was not unreasonable. See
United States v. Hull, 646 F.3d 583, 588 (8th Cir. 2011) (reviewing sentence under
deferential abuse-of-discretion standard, and according presumption of
reasonableness to sentence within advisory Guidelines range); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing procedural error).
Independent review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals
no nonfrivolous issue.

     This court affirms the judgment of the district court, and grants counsel’s
motion to withdraw.
                     ______________________________




                                         -2-